Citation Nr: 0607145	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.    

The veteran's appeal was originally presented to the Board in 
September 2004, at which time it was remanded for additional 
development.  That same month, the Board also granted the 
veteran's motion for advancement of his appeal on the Board's 
docket.  His appeal has now been returned to the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  The veteran has presented competent evidence establishing 
that his bilateral hearing loss is the result of acoustic 
trauma sustained during military service.  

3.  The veteran has presented competent evidence establishing 
that his tinnitus is the result of acoustic trauma sustained 
during military service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2005).  

2.  Resolving all doubt in the veteran's favor, tinnitus was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for either bilateral hearing loss 
or tinnitus.  On his September 1946 service separation 
examination, he scored 15/15 on the whispered voice hearing 
test.  However, his service personnel records also confirm 
service as an infantry squad leader with an anti-tank gun 
unit.  

In support of his claim, the veteran has submitted a May 2003 
treatment summary from the Cleveland Clinic.  The veteran's 
exposure to artillery fire during military service was noted; 
however, no post-service noise exposure was reported.  After 
reviewing the veteran's medical history and examining him, a 
clinical audiologist stated "[i]t is my professional opinion 
that [the veteran] suffered acoustic trauma during his 
military service" which was "the origin of [his] current 
hearing condition."  

Subsequent to the Board's September 2004 remand, the veteran 
underwent VA audiological examination in November 2004.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
85
100
LEFT
100
80
90
100
100

Puretone thresholds could not be obtained for the veteran's 
left ear.  However, Stenger contralateral interference levels 
were obtained for the left ear, and these results are noted 
in the table above.  Speech audiometry revealed speech 
recognition ability of 48 percent in the right ear and could 
not be obtained in the left ear.  


Tinnitus was also reported by the veteran.  The examiner 
diagnosed moderate to profound sensorineural hearing loss in 
the right ear, and severe to profound sensorineural hearing 
loss in the left ear.  The examiner was also unable to 
determine if this hearing loss was related to acoustic trauma 
sustained during military service.  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  Based on the VA and private 
examination results, the veteran has hearing loss as defined 
by VA regulation.  Thus, the question is whether such a 
disability is the result of a disease or injury incurred 
during military service.  

As noted above, a May 2003 statement from a private clinical 
audiologist indicates a nexus between the veteran's current 
hearing loss and tinnitus and his exposure to heavy weapons 
fire during military service.  A VA medical examination was 
ordered by the Board in September 2004 and performed in 
November 2004, but the examiner was unable to give an opinion 
regarding the onset of the veteran's hearing loss and 
tinnitus.  Nevertheless, where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for hearing loss and tinnitus is 
warranted in light of 38 U.S.C.A. § 5107.  Thus, the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus are granted.  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


